      Case 1-19-41081-nhl          Doc 62      Filed 05/12/20      Entered 05/12/20 11:57:34




Juan U. Ortiz
   ATTORNEY AT LAW
                                                                 37-06 82ND STREET, SUITE 205
                                                                 JACKSON HEIGHTS, NY 11372
                                                                 TEL: (718) 424-4848
                                                                 EMAIL: ATTORNEYJUANORTIZ@YAHOO.COM




                                                                 May 12, 2020


Hon. Nancy Hershey Lord
United States Bankruptcy Court, Eastern District of New York
271-C Cadman Plaza East
Brooklyn, NY 11201

                        Re: Luis F Vargas
                        Case No.: 1-19-41081-nhl

Dear Judge Lord:

        This letter is submitted as a written status report on behalf of debtor Luis F. Vargas, pursuant to
the Eastern District of New York Loss Mitigation Program procedures.

       As recently reported by Christopher A. Lynch, attorney for the Secured Creditor, Wells Fargo
and the Debtor have finalized a permanent modification agreement. Debtor’s Motion to approve the
modification and successfully conclude the Loss Mitigation process is pending before this Court for
tomorrow, May 13, 2020 (ECF No.59).

         Debtor is further pleased to report that, with the Court’s approval, he will be filing an amended
Chapter 13 Plan reflecting the terms of the permanent modification and reflecting one lump-sum payment
into the amended plan to pay off in full the remaining claims filed.

        Debtor wishes to take this opportunity to express his thanks to Your Honor, to Mr. Lynch, to
Wells Fargo and to Trustee DeRosa and her staff, for making it possible to save his home from
foreclosure. Don Luis has been working very hard at Elmhurst Hospital helping to save lives. He
sincerely appreciates your having saved his home.

        Thank you for your consideration.


                                                             Very truly yours,

                                                             /s/ Juan U. Ortiz
                                                             Juan U. Ortiz, Esq.
                                                             Attorney for Debtor
cc: via ECF and email:
Christopher A. Lynch, Esq
Marianne De Rosa, Chapter 13 Trustee
